FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALS March 30, 2021
                                                               Christopher M. Wolpert
                                    TENTH CIRCUIT                  Clerk of Court



 TREVA BACY,

          Plaintiff - Appellant,

 v.                                                      No. 20-6087
                                                 (D.C. No. 5:19-CV-00512-G)
 CHICKASAW NATION                                       (W.D. Okla.)
 INDUSTRIES, INC., an Oklahoma
 corporation; CNI FEDERAL
 SERVICES LLC, an Oklahoma limited
 liability company,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.



I. Introduction

      Plaintiff-Appellant Treva Bacy, an African American woman, appeals from

the district court’s order granting summary judgment in favor of Defendants

Chickasaw Nation Industries, Inc. and CNI Federal Services LLC (collectively


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
“CNI”) on her claims of racial discrimination under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e-2(a)(1). Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm the grant of summary judgment.

II. Background

      CNI is a federal contractor that provides aviation-related professional

services to the Federal Aviation Administration (“FAA”). During the relevant

period, Bacy was employed by CNI as a Remote Pilot Operator Lead at the FAA’s

Air Traffic Control Academy in Oklahoma City. On October 11, 2017, Bacy was

involved in a heated dispute with her supervisor, Sandy Laminack, in Laminack’s

office. Another supervisor, Sean Wise, was on the phone with Laminack and

overhead the conversation. Although Bacy disputes Wise’s assessment that she

was yelling at Laminack, she does not dispute Laminack asked her to turn in her

badge but she refused and walked out of Laminack’s office. Later that afternoon,

Bacy was suspended by Nathan Jones and Conrad Ennis pending an investigation.

      The investigation was conducted by Wendy Hutton from CNI’s human

resources department. Hutton’s investigation included a telephone discussion

with Bacy and interviews with Sean Wise, Conrad Ennis, and Laminack. Based

on her investigation, Hutton concluded Bacy had yelled at Laminack and directly

disobeyed Laminack’s instruction to hand in her badge and headset. Hutton

forwarded her report to CNI Project Manager, Ryan Groce, and advised him she


                                        -2-
believed Bacy had acted in an insubordinate manner toward Laminack. On

October 13, 2017, Groce penned a letter to Bacy advising her she had been

terminated for “unprofessional and insubordinate” behavior.

         Bacy initiated the instant lawsuit against CNI in November 2018, raising,

inter alia, claims of race discrimination in violation of Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq. 1 CNI sought

summary judgment on these claims and its motion was granted by the district

court.




         1
        Bacy’s complaint also raised a claim of intentional infliction of emotional
distress against Sandy Laminack; a race-discrimination claim under the Oklahoma
Anti-Discrimination Act (“OADA”), Okla. Stat. Ann. tit. 25, §§ 1101 et seq.; an
age-discrimination claim under the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. §§ 621 et seq.; and a state negligence claim. The claim
against Laminack was voluntarily dismissed on September 29, 2019. The district
court granted summary judgment to CNI on the OADA and ADEA claims, and
declined to exercise jurisdiction over the state negligence claims. Bacy has not
appealed from the district court’s disposition of any claims except the Title VII
race discrimination claims and, thus, we address only those claims. Further, to
the extent Bacy contends for the first time in her reply brief that she adequately
raised a Title VII retaliation claim against CNI in her complaint, the record
conclusively belies that assertion. Bacy’s complaint alleges retaliation in
violation of Oklahoma law and contains other allegations of retaliation related to
her negligence claims against CNI and Laminack. But the complaint does not
clearly allege a Title VII retaliation claim.


                                          -3-
III. Discussion

      We review the district court’s grant of summary judgment de novo,

applying the standard set out in Rule 56(a) of the Federal Rules of Civil

Procedure. Doe v. Univ. of Denver, 952 F.3d 1182, 1189 (10th Cir. 2020). Under

the applicable standard, a “court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[W]e examine

the record and all reasonable inferences that might be drawn from it in the light

most favorable to the nonmoving party.” Fields v. City of Tulsa, 753 F.3d 1000,

1009 (10th Cir. 2014) (quotation omitted).

      Bacy raised two federal race-discrimination claims: a hostile work

environment claim and a disparate treatment claim. Bacy’s hostile work

environment claim is based on an allegation of a single racist remark made by

Laminack in 2017 while discussing an incident in which an African American

motorist was killed by a white police officer during a traffic stop. Bacy testified

Laminack stated, “If the police ask me to throw my hands up, I would throw my

hands up, because I’m not a drug dealer or a gang banger.” Proving a hostile

work environment, however, requires more evidence than Bacy has produced. “A

plaintiff does not make a sufficient showing of a pervasively hostile work

environment by demonstrating a few isolated incidents of sporadic slurs. Instead,


                                         -4-
there must be a steady barrage of opprobrious comments.” Morris v. City of

Colorado Springs, 666 F.3d 654, 666 (10th Cir. 2012) (quotation and alterations

omitted). Even accepting Bacy’s testimony as true, evidence of a single incident

is insufficient for a jury to find she was subject to a hostile work environment.

Because Bacy has not demonstrated a workplace sufficiently “permeated with

[racially] discriminatory intimidation, ridicule, and insult,” we affirm the district

court’s grant of summary judgment to CNI on her hostile work environment

claim. Id. at 664 (quotation omitted).

      Bacy also claimed CNI wrongfully terminated her in violation of Title VII’s

prohibition on race-based employment decisions. 42 U.S.C. § 2000e-2(a)(1)

(prohibiting an employer from “discharg[ing] any individual . . . because of such

individual’s race”). “To survive summary judgment on a Title VII claim of

[racial] discrimination,” a plaintiff must “present either direct evidence of

discrimination or indirect evidence that satisfies the burden-shifting framework of

McDonnell Douglas.” Bekkem v. Wilkie, 915 F.3d 1258, 1267 (10th Cir. 2019).

Because Bacy has not pointed to any direct evidence of race discrimination, 2 her


      2
       Although Bacy asserts she presented direct evidence of racial
discrimination, she does not identify that evidence. She points only to
uncontested facts showing she had a long employment history free of any adverse
employment actions. This is not direct evidence of racial discrimination. See
Hall v. U.S. Dep’t of Labor, 476 F.3d 847, 855 (10th Cir. 2007) (“Direct evidence
is evidence, which if believed, proves the existence of a fact in issue without
                                                                        (continued...)

                                          -5-
claim is properly evaluated under the McDonnell Douglas framework. See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973). To survive a

motion for summary judgment under this framework, a plaintiff must first present

a prima facie case of discrimination. If she does so, the burden shifts to the

defendant to show a legitimate, nondiscriminatory reason for the adverse

employment action. The burden then shifts back to the plaintiff to demonstrate

the defendant’s proffered reason is pretextual. Antonio v. Sygma Network, Inc.,

458 F.3d 1177, 1181 (10th Cir. 2006). For the purposes of its Motion for

Summary Judgment, CNI did not contest that Bacy met her initial prima facie

burden. CNI met its burden of production by presenting evidence Bacy was

terminated for unprofessional behavior and insubordination based on Wendy

Hutton’s investigation into the October 11, 2019, incident between Bacy and

Laminack. Thus, the only remaining question is whether Bacy has met her burden

of demonstrating CNI’s proffered explanation is pretextual.

      Pretext is shown when the employer’s reasons for the adverse employment

action are so implausible, contradictory, or insubstantial that a trier of fact could

find them unworthy of belief. Pinkerton v. Colo. Dep’t of Transp., 563 F.3d

1052, 1065 (10th Cir. 2009). Bacy argues summary judgment on her disparate



      2
       (...continued)
inference or presumption.” (quotation omitted)).

                                          -6-
treatment claim was inappropriate because she raised a genuine issue of material

fact as to whether she was actually insubordinate. She asserts CNI’s explanation

for her discharge is “unworthy of belief” because she alleged in an affidavit that

she has never raised her voice at Laminack and never committed any act of

insubordination. Even if Bacy’s statements are true, they do not create a genuine

issue of material fact or support Bacy’s burden of showing pretext. In evaluating

pretext, “the relevant inquiry is not whether [the employer’s] proffered reasons

were wise, fair, or correct, but whether [the employer] honestly believed those

reasons and acted in good faith upon those beliefs.” Stover v. Martinez, 382 F.3d

1064, 1076 (10th Cir. 2004) (quotation omitted). This court’s role “is not to

second guess an employer’s business judgment.” Id. Bacy’s pretext argument

fails because she has not presented any evidence showing CNI did not honestly

believe she was insubordinate. The uncontroverted facts show that Hutton

investigated the Laminack incident by interviewing three supervisors with

knowledge of the incident. She then presented her conclusions to Ryan Groce.

The record further shows Groce made the decision to terminate Bacy based on

Hutton’s report. Although Bacy disagrees with Hutton’s conclusions, she has not

presented any evidence showing either Hutton or Groce did not honestly believe

she behaved in an unprofessional and insubordinate manner.




                                         -7-
      Lacking any evidence that Groce or Hutton did not honestly believe she

was insubordinate, Bacy seemingly turns to the “subordinate bias” theory, arguing

the decision to discharge her was orchestrated by Laminack, who is racially

biased. See EEOC v. BCI Coca–Cola Bottling Co., 450 F.3d 476, 484 (10th Cir.

2006) (describing this theory as involving “a situation in which a biased

subordinate, who lacks decisionmaking power, uses the formal decisionmaker as a

dupe in a deliberate scheme to trigger a discriminatory employment action”). An

employer, however, can avoid liability under this theory “by conducting an

independent investigation of the allegations against an employee.” Id. at 488.

Bacy’s unsupported assertions that CNI terminated her “without any investigation

as to the real facts and circumstances” and “did not conduct any reasonable

inquiry” into the incident that precipitated her discharge is flatly contradicted by

the record. The uncontested evidence demonstrates Hutton investigated the

confrontation between Bacy and Laminack by speaking directly to Bacy and three

CNI supervisors who had knowledge of the incident. 3 There is also


      3
       For the first time in her reply brief, Bacy appears to claim Hutton’s
investigation was insufficient and not impartial. She does not, however, identify
the additional information that would have been uncovered by a more complete
investigation or indicate how that information would have undermined Hutton’s
conclusions. To the contrary, Bacy testified in her deposition she had no
evidence, other than her own testimony, to support her belief that Sean Wise and
Conrad Ennis lied in the statements they provided to Hutton during her
investigation. Further, to the extent Bacy argues the district court prohibited her
                                                                       (continued...)

                                          -8-
uncontroverted evidence Groce relied on Hutton’s report when he determined

Bacy should be terminated. Accordingly, Bacy cannot rely on the subordinate

bias theory to show pretext.

      Bacy’s title VII race-discrimination claim fails at the third step of the

McDonnell Douglas framework because she has not come forward with any

evidence indicating CNI’s proffered reason for her termination is not the true

reason. McCowan v. All Star Maint., Inc., 273 F.3d 917, 922 (10th Cir. 2001).

IV. Conclusion

      The judgment of the district court is affirmed.


                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




      3
       (...continued)
from introducing evidence that Hutton’s investigation was incomplete and biased,
she likewise fails to support that assertion with any reference to the record.

                                         -9-